Title: From James Madison to William Lattimore, 17 February 1804 (Abstract)
From: Madison, James
To: Lattimore, William


17 February 1804, Department of State. “I have just received the enclosed memorial from the Merchants of New Orleans with a request to place it in the hands of one of the Members of Congress. Though I have learnt that a law has been passed upon the subject matter of the memorial, I have nevertheless thought it proper to be committed to your attention.”
 

   
   Letterbook copy (DNA: RG 59, DL, vol. 14). 1 p.



   
   For the 9 Jan. 1804 memorial from the merchants of New Orleans, see William C. C. Claiborne to JM, 17 Jan. 1804, n. 3. The memorial was presented to the House on 20 Feb. 1804 (Annals of CongressDebates and Proceedings in the Congress of the United States … (42 vols.; Washington, 1834–56)., 8th Cong., 1st sess., 1038).


